DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 05/11/2020.
Claims 1-3, 5-10, and 12-20 have been amended; claims 4 and 11 have been canceled.
Claims 1-3, 5-10, and 12-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
	Claims 4 and 11 have been canceled, the 112(b) and 112(d) rejections on claims 4 and 11 have been withdrawn.
	The amended claims have overcome most of the 112(b) rejections, and cause more new 112 issues. The applicant is advised to refer to the 35 U.S.C. § 112 section. 

35 U.S.C. § 101:
	Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered but are not persuasive. 
	With respect to Step 2A Prong 1, the amended claims are directed to processing and managing transactions, which is within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for validating the purchase transaction, storing the validated transaction, and updating the stored transaction.
	With respect to Step 2A Prong 2, the examiner relied on whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer (see MPEP2016.05(f)). The software technology is introduced by using a processor or a computer as a tool to perform the transmitting, validating, saving, and updating steps. The judicial exception is not integrated into a practical application because the identified additional elements, such as one or more processors, one or more computer readable storage medium, interfaces, and a blockchain, merely serve as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application. The amended claims recite that the customer goes to a distributor and picks up the ordered products directly. First, directly getting products by the consumer from the distributor is out of the scope of the claimed product payment device. Second, this action does not improve the functioning of a computer nor does it improve a technology or technical field.
	With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer and/or a blockchain to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 103:
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejections. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the U.S.C. § 103 section. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Examiner’s Notes
The examiner notices that claim 6 is amended to “transfer a second amount of the virtual currency from an account of the manufacturer to an account of the distributor when detecting that the consumer goes and gets at least one product of the one or more products purchased by the consumer from the distributor.” The word “the” is newly added with the amendment and should be underlined. The amended claim 6 should be presented as “transfer a second amount of the virtual currency from an account of the manufacturer to an account of the distributor when detecting that the consumer goes and gets at least one product of the one or more products purchased by the consumer from the distributor.”

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
	Claims 13 and 19 recite “transferring a second amount of the virtual currency from an account of the manufacturer to an account of the distributor when detecting that the consumer goes and gets at least one product of one or more products purchased by the consumer from the distributor.” The phrase “one or more products” should be updated to “the one or more products.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claims 1, 8, and 15 recite “for the manufacturer to shelve the content of the one or more products to the blockchain system through the product shelving interface.” There is insufficient antecedent basis for “the content of the one or more products” and “the one or more products” in the limitation.
Claim 1 recites “causing the at least one processor to … validate the product payment via the plurality of nodes when detecting the initiation of the product payment,” and claims 8 and 15 recite “the at least one processor validating the product payment via the plurality of nodes when detecting the initiation of the product payment.” The manner of the processor of the product payment device validating the product payment via the plurality of nodes is unclear. Is the validation performed by the product payment device or by the plurality of nodes?
Claims 1, 8, and 15 recite “broadcast[ing] a validation to the blockchain system via any node of the plurality of nods when detecting that the validation of the product payment by the any node of the plurality of nodes is passed,” and “when a quantity of the validations received by one node of the plurality of nodes is greater than a first preset value.” First, what is unclear is the manner of broadcasting a validation to the blockchain system via any node of the plurality of nodes. Is the validation broadcast by the product payment device or by any node of the plurality of nodes? Second, claims recite that the validation is broadcast after the validation is passed. It is unclear the manner of broadcasting a validation to the blockchain system after the validation is passed. Is the validation an action needed to be performed or a result of the product payment validation?
Claims 1, 8, and 15 recite “when a quantity of the validations received by one node of the plurality of nodes is greater than a first preset value.” It is unclear whether the validation is an action or a result.
Claims 3, 10, and 17 recite “generate[generating] a retrieving credential of the product when the product payment is successfully validated; where the retrieving credential of the products comprises the name of the one or more products purchased by the consumer, the quantity of the one or more products purchased by the consumer, and information of the one or more distributors where the one or more products are held.” First, there is insufficient antecedent basis for “the product” and “the products” in the limitation. Second, the claims recite “the product” first, then “the products”, it is unclear whether the retrieving credential is for all the products or only for one of the products.
Claims 6, 13, and 19 recite “transfer[ring] a second amount of the virtual currency from an account of the manufacturer to an account of the distributor when detecting that the consumer goes and gets at least one product of the one or more products purchased by the customer from the distributor.” Does “goes” mean that the customer goes to the distributor? The manner of detecting that the customer goes to the distributor is unclear. 
Claims 7, 14, and 20 recite “verify[ing] an identify information of the consumer when detecting a consumer request for getting the product purchased by the consumer from the distributor.” There is insufficient antecedent basis for “the product” in the limitation. 
Claims 7, 14, and 20 recite “determine[determining] whether the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer when the identity information of the consumer is verified successfully.” 
First, there is insufficient antecedent basis for “the product information” in the limitation.
Second, what is unclear is the manner of determining whether the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer. How to compare if the name of the products is greater than the product information? For examination purpose, the limitation is interpreted as “determine[determining] whether the name of the one or more products and the quantity of the one or more products of the consumer match the product information currently desired by the consumer when the identity information of the consumer is verified successfully.”
Claims 7, 14, and 20 recite “determine[determining] to execute a retrieving operation when the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer.” What is unclear is the manner of determining whether the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer. For examination purpose, the limitation is interpreted as “determine[determining] to execute a retrieving operation when the name of the one or more products and the quantity of the one or more products of the consumer match the product information currently desired by the consumer.”
Dependent claims 2-3, 5-7, 9-10, 12-14, and 16-20 are rejected because they depend on the rejected independent claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 5-7 are directed to a device comprising a storage system and at least one processor, claims 8-10 and 12-14 are directed to a method, and claims 15-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing and managing transactions. Specifically, the claims recite “validate the product payment … when detecting the initiation of the product payment; broadcast a verification … when detecting that the verification to the product payment … is passed; save a name of one or more products and a quantity of the one or more products purchased by the consumer for the consumer directly coming and getting any products of the one or more products purchased by the consumer from the one or more distributors with a cooperation relationship with the manufacturer when a quantity of the verification received … is greater than a first preset value; update the name of the one or more products of the consumer and the quantity of the one or more products of the consumer according to getting information about getting at least one product of the one or more products from the distributor by the consumer,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for validating the purchase transaction, storing the validated transaction, and updating the stored transaction. It is a process that deals with processing and managing transactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of interfaces for manufacturer and consumer, a blockchain system, a plurality of nodes, a storage system, and a processor, merely use a computer and a blockchain as tools to perform an abstract idea. Specifically, interfaces for manufacturer and consumer, a blockchain system, a plurality of nodes, a storage system, and a processor perform the steps or functions of verifying a transaction, storing the validated transaction, and updating the transaction. The use of a processor/computer and/or a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using interfaces for manufacturer and consumer, a blockchain system, a plurality of nodes, a storage system, and a processor to perform the steps amount to no more than using a computer/processor and a blockchain to automate and/or implement the abstract idea of processing a transaction and managing transaction information. As discussed above, taking the claim elements separately, interfaces for manufacturer and consumer, a blockchain system, a plurality of nodes, a storage system, and a processor perform the steps or functions of validating a transaction, storing the validated transaction, and updating the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing a transaction and managing the transaction information. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer/processor and a blockchain to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3, 5-7, 9-10, 12-14, and 16-20 further describe the abstract idea of processing a transaction and managing the transaction information. Claims 2, 9, and 16 disclose storing the transaction information. Claims 3, 10, and 17 recite transmitting a credential associated with the transaction for the consumer picking up. Claims 5, 12, and 18 recite transferring a first payment amount from buyer to seller. Claims 6, 13, and 19 disclose transferring a second payment amount from seller to distributor. Claims 7, 14, and 20 disclose updating the transaction information if the purchased items are picked up by the consumer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014) and Van de Capelle et al. (US 20130297458 A1).
Claims 1, 8, and 15:
Achkir discloses the following:
a.	a product order device utilizing a blockchain system, the blockchain system comprising a plurality of nodes, each node saving information associated with a consumer, a manufacturer, or a distributer. (See Fig. 1; paragraphs [0024]-[0031], “[i]n the embodiment shown, system 100 can be used and run by one organization or entity, which can manage security and control authorization for each node on the network in addition to managing business rules and policies controlled by various smart contracts…. Replacement management service 128 can also manage numerous functions of blockchain ledger 124, such as determining when and how to update blockchain ledger 124, whether to modify or create a block within blockchain ledger 124, initiate and/or customize events associated with product replacement or ordering within system 100, initiate or execute rules and policies within smart contracts, etc.”)
b.	the product order device utilizing a blockchain system comprising: a storage system; at least one processor; and the storage system storing one or more programs which when executed by the at least one processor, causing the at least one processor to. (See Fig. 1; Fig. 8; and paragraphs [0058]-[0064].)
c.	providing an interface for the manufacturer and an interface for the consumer to initiate a product order through the consumer interface. (See paragraph [0032], “[t]he request can be received, for example, through user interface 126 on customer node 110 and can include an option to ship a replacement of one or more products or components of a product,” and paragraphs [0050]-[0051], “[o]nce the replacement is requested, all the nodes get a copy of events that detail what they need to produce, and each node reports the status in real time in supplier/carrier interface 726 on each supplier or carrier node [e.g., nodes 712, 714, 716, 718, and/or 720].”) 
d.	validate the product order via the plurality of nodes when detecting initiation of the product order. (See paragraph [0038], “[a]fter the client's replacement order is accepted 206 by the blockchain, smart contract conditions 308 can be determined and used to automatically generate one or more events 310. Each event is sent to all nodes for completion, where nodes can accept the event or be assigned according to logic within smart contracts” and paragraphs [0050]-[00052], “[i]n some embodiments, a consensus of the nodes within system 710 [e.g., whether half or more of the nodes on system 710 agree the transaction is valid] can verify if what was done by a site is valid or not.”)
e.	saving information of one or more products ordered by the consumer for delivery from one or more distributors with a cooperation relationship with the manufacturer when the quantity of the validations on received by one node of the plurality of nodes is greater than a first preset value. (See Fig 1; paragraph [0025], “[i]n the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, is linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent events, transactions, data, updates, etc. from the nodes within system 100. For example, a block can receive a request from a user to perform maintenance on a product, such as through replacement of one or more product components or parts supplied by supplier 1 node 112”; Fig. 3; paragraphs [0037]-[0038], “[f]or example, events can be based on historical ledger history information. E.g., a smart contract can specify that an event can be generated 310 once the client request 302 and/or smart contract conditions 304 has been added to the blockchain. Each step can be used as status information that is added to a block within blockchain ledger 124 on the distributed network…. Each event is sent to all nodes for completion, where nodes can accept the event or be assigned according to logic within smart contracts”; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
e.	updating the information of the one or more products of the consumer according to the getting information about getting at least one produce of the one or more products from the distributor by the consumer. (See Fig. 3; paragraph [0040], “[f]or example, blocks for the ledger can be created for the creation of shipping instructions and updates, such as the replacement product being picked up by a carrier 322, the completion of loading at a pickup location 324, the product departing from an origin location 326, the arrival and release from customs [328, 332], airline departure and arrival [334, 336], the product being out for delivery 338, and proof of delivery 340”; Fig. 5; and paragraph [0046], “[a]ny updates can be added to ledger 520 on a real time or near real time basis as decentralized status information, such as for a transfer in carriers [block 560], delivery of the product through proof of delivery 568 [block 566].” These citations indicate that the order information is updated after the product order is processed.)
Achkir does not explicitly disclose the following:
a product shelving interface and a product purchasing interface, for the manufacturer to shelve the content of the one or more products to the blockchain system through the product shelving interface and for the consumer to initiate a product payment through the product purchasing interface;
saving account balance and a blockchan address of the participants on the nodes of a blockchain system;
a product payment with purchasing information; 
broadcasting a validation to the blockchain system when the validation of  the product payment by the any node of the plurality of nodes is passed; and
the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributers with a cooperation relationship with the manufacturer.
However, Liu discloses a product payment with purchasing information. (See page 4, “[t]he target commodity information refers to the commodity information identified by the consumer client, which may include the number of commodities, the color of the commodity, the model number of the commodity, etc…. Step S106: generating transaction record information corresponding to the target commodity information, and registering the transaction record information to the blockchain,” and page 5, “[s]tep S203: Receive target commodity information and delivery information sent by a consumer client. In step S204, the transfer request sent by the consumer client is received, and the transfer amount corresponding to the transfer request in the wallet address of the consumer client is transferred to the wallet address of the manufacturer client.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Lin in the Achkir system. Moreover, in order to process the payment in a transaction, one of ordinary skill in the art would have been motivated to include payment information with the product order, so that the payment amount can be transferred from a purchaser’s account to a manufacturer’s account if the payment request is validated.
The combination of Achkir and Liu discloses the claimed invention but does not explicitly disclose the following:
a product shelving interface and a product purchasing interface, for the manufacturer to shelve the content of the one or more products to the blockchain system through the product shelving interface and for the consumer to initiate a product payment through the product purchasing interface;
saving account balance and a blockchan address of the participants on the nodes of a blockchain system;
broadcasting a validation to the blockchain system when the validation of  the product payment by the any node of the plurality of nodes is passed; and
the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributers with a cooperation relationship with the manufacturer.
Antonopoulos discloses the following:
a.	saving account balance and a blockchan address of the participants on the nodes of a blockchain system. (See page 6, “A full client, or ‘full node’ is a client that stores the entire history of bitcoin transactions [every transaction by every user, ever], manages the user’s wallets and can initiate transactions directly on the bitcoin network”; and pages 11-13.)
b.	broadcasting a validation passed information to the blockchain system when the validation of the product payment by the any node of the plurality of nodes is passed. (See pages 181-183, “Bitcoin’s de-centralized consensus emerges from the interplay of four processes that occur independently on nodes across the network: Independent verification of each transaction, by every full node, based on a comprehensive list of criteria…. However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.”)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir and Liu by Antonopoulos disclosure. One of ordinary skill in the art would have been motivated to store unspent transaction output and blockchain address of participants in a blockchain, and broadcast the validated transaction to the blockchain, so that the participants can spend the unspent transaction output and that the transaction can be validated based on the stored transaction information.
The combination of Achkir, Liu, and Antonopoulos discloses the claimed invention but does not explicitly disclose the following:
a product shelving interface and a product purchasing interface, for the manufacturer to shelve the content of the one or more products to the blockchain system through the product shelving interface and for the consumer to initiate a product payment through the product purchasing interface; and
the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributers with a cooperation relationship with the manufacturer.
Van de Capelle discloses the following:
a.	a product shelving interface and a product purchasing interface, for the manufacturer to shelve the content of the one or more products to the system through the product shelving interface and for the consumer to initiate a product payment through the product purchasing interface. (See Fig. 1; paragraphs [0049], “[r]eferring to FIG. 1, in embodiments of the invention, in 100 manufacturers and/or brand owners [referred to simply as manufactures] agree to participate in the system, and in 110 retailers agree to participate. In 120 and 130, data on manufacturer and retailers are entered into the system, accepted thereby, and stored therein. In 130, product data is entered, accepted and stored in the system”; paragraphs [0074]-[0075], “[c]ustomer 505 can use connection device 504 to connect to an order entry system, such as that shown in FIG. 6B. Element 506 represents the user interface shown on the connection device 504 that the customer can use to submit an order…. The product or product display temporarily shows the user interface 508, which enables the customer to place the order with the cooperation manager. The product display 507 can for instance be a touch screen display of a personal computer, or tablet;” paragraph [0090]; and paragraph [0113], “[a]n online product and product part management process 822, for suppliers and manufacturers to manage products and products parts. The managing tasks include registering new products or new product parts, setting prices, removing products, uploading information about the products or product parts, and so forth.”)
b.	the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributers with a cooperation relationship with the manufacturer. (See Fig. 1; paragraph [0139], “[t]he distribution process can for instance involve a classical distribution process, with a distributor 652 and a retailer 650 involved in the value chain, to reach the recipient 630, who may pick up the product at a retail location”; and paragraph [0144].)
Achkir discloses a blockchain network storing information associated with different entities. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, and Antonopoulos by Van de Capelle disclosure. One of ordinary skill in the art would have been motivated to provide an interface for the manufacturer to enter the products and an interface for the consumer to place an order, and to enable the consumer to pick up the ordered products directly from the distributors, so that products can be presented and displayed to the consumer for purchasing and that the consumer has different options to obtain the purchased products.
Claims 1, 8, and 15 recite “broadcast[ing] a validation to the blockchain system when the validation of the product payment by the any node of the plurality of nodes is passed,” and “save[saving] name of one of more products … when a quantity of the validations received by one node of the plurality of nodes is greater than a first present value.” The steps of “broadcasting a validation” and “saving a name of one or more products” happen only when “the validation of the product payment is passed,” or “the quantity of the validations received is greater than a first preset value,” respectively. They are contingent limitations. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.
Claims 1, 8, and 15 recite “provide[providing] a product shelving interface and a product purchasing interface, for the manufacturer to shelve the content of the one or more products to the blockchain system through the product shelving interface and for the consumer to initiate a product payment through the product purchasing interface.” This recites the intended use of the product shelving interface and the product purchasing interface. Claims 1, 8, and 15 recite “save a name of one or more products and a quantity of the one or more products purchased by the consumer for the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributors.” This recites the indented use of saving the products information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).
Claims 1, 8, and 15 recite “the consumer directly coming and getting any products of the one or more products purchased by the consumer from one or more distributors.” Directly getting products by the recited consumer from the distributor is out of the scope of the claimed product payment device, and therefore it does not have patentable weight.

Claims 2, 9, and 16:
Achkir in view of Liu, Antonopoulos, and Van de Capelle discloses the limitations shown above.
Achkir further discloses saving the name of the one or more products and the quantity of the one or more products ordered by the consumer for delivery a part of the ordered products or all products from any one distributor of the one or more distributors. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
Van de Capelle discloses the consumer directly coming and getting the products. (See Fig. 1; paragraph [0139], “[t]he distribution process can for instance involve a classical distribution process, with a distributor 652 and a retailer 650 involved in the value chain, to reach the recipient 630, who may pick up the product at a retail location”; and paragraph [0144].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, and Antonopoulos by Van de Capelle disclosure. One of ordinary skill in the art would have been motivated to enable the consumer to pick up the order products directly from the distributors, so the consumer has different options to obtain the purchased products.
Claims 2, 9, and 16 recite “save[saving] the name of the one or more products and the quantity of the one or more products purchased by the consumer for the consumer directly coming and getting a part of the purchased products or all products from any one distributor of the one or more distributors.” This recites the indented use of saving the products information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).
Claims 2, 9, and 16 recite “save[saving] the name of the one or more products and the quantity of the one or more products purchased by the consumer for the consumer directly coming and getting a part of the purchased products or all products from any one distributor of the one or more distributors.” Directly getting products by the recited consumer from the distributor is out of the scope of the claimed product payment device, and therefore it does not have patentable weight.



Claims 5, 12, and 18:
Achkir in view of Liu, Antonopoulos, and Van de Capelle discloses the limitations shown above.
Achkir discloses a product order request with product information. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
Liu further discloses transferring a first amount of virtual currency from an account of the consumer to an account of the manufacturer, the first amount being a total fee of the one or more products purchased by the consumer. (See page 5.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Lin in the Achkir system. In order to process the payment in a transaction, one of ordinary skill in the art would have been motivated to include payment information with the product order, so that the payment amount can be transferred from a purchaser’s account to a manufacturer’s account if the payment request is validated.
Antonopoulos further discloses transferring the virtual currency when the product payment is validated successfully. (See pages 181-183.)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir and Liu by Antonopoulos disclosure. One of ordinary skill in the art would have been motivated to broadcast the validated transaction to the blockchain, so that the participants can spend the unspent transaction output and that the transaction can be validated based on the stored transaction information.
Claims 5, 12, and 18 recite “transfer[ring] a first amount of virtual currency from an account of the consumer to an account of the manufacturer when he product payment is successfully validated.” The step of “transferring a first amount of virtual currency from an account of the consumer to an account of the manufacturer” happens only when “the product payment is successfully validated.” This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), Van de Capelle et al. (US 20130297458 A1), and Wallace et al. (US 20100121689 A1).
Claims 3, 10, and 17:
Achkir in view of Liu, Antonopoulos, and Van de Capelle discloses the limitations shown above.
Achkir further discloses saving the name of the one or more products and the quantity of the one or more products ordered by the consumer, and one or more products ordered by the consumer for delivery. (See Fig 1; paragraph [0025]; Fig. 3; paragraphs [0037]-[0038]; Fig. 5; and paragraphs [0050]-[0052]. One of ordinary skill in the art knows that the order information should include the names and quantities of the ordered items.)
Liu further discloses generating a retrieving credential of the order when the product payment is successfully validated; where the retrieving credential of the products comprises information associated with the order. (See page 5, “[i]n step S204, the transfer request sent by the consumer client is received, and the transfer amount corresponding to the transfer request in the wallet address of the consumer client is transferred to the wallet address of the manufacturer client….   Step S207: receiving logistics information of a target commodity sent by a manufacturer client; and sending logistics information to a consumer client.”)
Van de Capelle discloses the consumer directly coming and getting the products purchased. (See Fig. 1; paragraph [0139], “[t]he distribution process can for instance involve a classical distribution process, with a distributor 652 and a retailer 650 involved in the value chain, to reach the recipient 630, who may pick up the product at a retail location”; and paragraph [0144].)
None of Achkir, Liu, Antonopoulos, and Van de Capelle explicitly discloses generating a retrieving credential of the product; where the retrieving credential of the products comprises the name of the one or more products purchased by the consumer, the quantity of the one or more products purchased by the consumer, and information of the one or more distributors where the one or more products are held; transmitting the retrieving credential of the products to the consumer, for the consumer coming and getting the one or more products purchased by the consumer from the one or more distributors. 
However, Wallace discloses generating a retrieving credential of the product; where the retrieving credential of the products comprises the name of the one or more products purchased by the consumer, the quantity of the one or more products purchased by the consumer, and information of the one or more distributors where the one or more products are held; transmitting the retrieving credential of the products to the consumer, for the consumer coming and getting the one or more products purchased by the consumer from the one or more distributors. (See Fig. 1; Fig. 6; and paragraphs [0064]-[0066], “[t]he order confirmation may include the item name, item description, item amount, item quantity, item size, customer location, a confirmation code, estimated delivery or pick-up time, directions to a pick-up station 107, a map of the venue showing a pick-up station 107, and/or instructions on what to do if there are problems with the order”; and paragraph [0068], “[t]he distributing step 303 may be performed by either the pick-up step 701 or the delivery step 702 depending on the method requested by the customer. In the pick-up step 701, the customer presents order information, such as the confirmation code, to a vendor employee at the pick-up station 107 to claim the item.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, Antonopoulos, and Van de Capelle by Wallace disclosure. One of ordinary skill in the art would have been motivated to generate a retrieving credential comprising the order information and to transmit the generated retrieving credential to the consumer, so that the consumer can utilize the retrieving credential to pick up the products purchased.
Claims 3, 10, and 17 recite “transmit[ting] the retrieving credential of the products to the consumer, for the consumer coming and getting the one or more products purchased by the consumer from the one or more distributors.” This recites the intended use of the retrieving credential. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).
Claims 3, 10, and 17 recite “transmit[ting] the retrieving credential of the products to the consumer, for the consumer coming and getting the one or more products purchased by the consumer from the one or more distributors.” Getting products by the recited consumer from the distributor is out of the scope of the claimed product payment device, and therefore it does not have patentable weight.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), Van de Capelle et al. (US 20130297458 A1), and Nezu (JP 2000113031 A).
Claims 6, 13, and 19:
Achkir in view of Liu, Antonopoulos, and Van de Capelle discloses the limitations shown above.
Achkir further discloses transferring a second amount of the currency from an account of the manufacturer to an account of the distributor when detecting that the consumer gets one or more products from the distributor. (See Fig. 1; Fig. 5; paragraph [0022]; paragraph [0024]; paragraph [0028]; paragraph [0035]; paragraph [0053]; and claim 6. One of ordinary skill in the art knows that the shipping fee has to be determined before the distributor delivers the product.)
Antonopoulos discloses transferring virtual currency between different entities. (See page xviii.)
Van de Capelle discloses that the consumer goes and gets the products from the distributor. (See Fig. 1; paragraph [0139], “[t]he distribution process can for instance involve a classical distribution process, with a distributor 652 and a retailer 650 involved in the value chain, to reach the recipient 630, who may pick up the product at a retail location”; and paragraph [0144].)
None of Achkir, Liu, Antonopoulos, and Van de Capelle explicitly discloses that the second amount of the virtual currency is determined according to share fee of each product preset by the manufacturer for each distributor and the quantity of the products got by the consumer.
However, Nezu discloses that the shipping fee of the currency is determined according to preset shipping fee for each store and quantity of the products got by the consumer. (See page 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, Antonopoulos, and Van de Capelle by Nezu disclosure. One of ordinary skill in the art would have been motivated to determine the shipping fee based on the preset fee for each distributor and the quantity of the products, so that the shipping fee can be calculated easily based on the preset fees and the quantity of the products.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (US 20200118086 A1) in view of Liu et al. (CN 109389478 A1), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), Van de Capelle et al. (US 20130297458 A1), and Cantrell et al. (US 20190236542 A1).
Claims 7, 14, and 20:
	Achkir in view of Liu, Antonopoulos, and Van de Capelle discloses the limitations shown above
Achkir discloses the following:
a.	determining subsequent events and transactions performed. (See paragraphs [0025]-[0028] and paragraphs [0051]-[0052].)
b.	determine to execute the retrieving operation when the subsequent events and the transactions are validated. (See paragraphs [0025]-[0028]; paragraphs [0051]-[0052]; and paragraph [0056].)
c.	updating the information of the one or more products of the consumer according to the getting information about getting one or more products from the distributor by the consumer. (See Fig. 3; paragraph [0040]; Fig. 5; and paragraph [0046]. These citations indicate that the order information is updated after the product order is processed.) 
Liu further discloses updating the information of the one or more products of the consumer according to a payment after the payment is completed. (See page 9.)
None of Achkir, Liu, Antonopoulos, and Van de Capelle explicitly discloses verifying an identity information of the consumer when detecting a consumer request for getting the product purchased by the consumer from the distributor and determining whether the name of eh one or more products and the quantity of the one or more products of the consumer match the product information currently desired by the consumer when the identity information of the consumer is verified successfully.
However, Cantrell discloses verifying an identity information of the consumer when detecting a consumer request for getting the product purchased by the consumer from the distributor; determining whether the name of product and the quantity of the product of the consumer match the product information currently desired by the consumer when the identity information of the consumer is verified successfully; and determining to process the request when the name of product and quantity of the one or more products of the consumer matches the product information currently desired by the consumer. (See paragraph [0004] and paragraphs [0019]-[0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Achkir, Liu, Antonopoulos, and Van de Capelle by Cantrell disclosure. One of ordinary skill in the art would have been motivated to authenticate a consumer based on the identity information and to compare the product information presented with the product information purchased, so as to ensure that the correct products go to the correct consumers.
Claims 7, 14, and 20 recite “determine[detemining] whether the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer when the identity information of the consumer is verified successfully,” and “determine[determining] to execute a retrieving operation when the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer.” The steps of “determining whether the name of the one or more products and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer” and “determining to execute the retrieving operation” happen only when “the identity information of the consumer is verified successfully,” and “the name of the one or more product and the quantity of the one or more products of the consumer is greater than the product information currently desired by the consumer,” respectively. They are contingent limitations. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Mattingly et al. (US 20180144292 A1) disclose an implementation of a blockchain system for delivery service record keep.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685